PER CURIAM:
Keith Brundige appeals the district court’s order dismissing his civil action brought pursuant to Title II of the Civil Rights Act of 1964 (42 U.S.C. § 2000a(a) (2000)). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Brundige v. Prince William County Police Dep’t, No. 1:08-cv-0037-GBL-TCB (E.D. Va. filed Feb. 29, 2008; entered Mar. 4, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.